Applicant's election with traverse of Group I, claims 1-14, in the reply filed on December 15, 2020 is acknowledged.  The traversal is on the ground(s) that the inventions as claimed can be readily evaluated in on search without placing undue burden on the examiner.  See Applicants’ remarks p. 1-2.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  See at least p. 2 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-14 are under consideration.

Priority:  This application claims benefit of provisional application 62/693089, filed July 2, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19).  Saeidi et al. teach developing a collagenous structure by the crowding of collagen fibrils (at least p. 7367, Fig. 2-3).  Saeidi et al. teach a method of crowding collagen comprising concentrating type I collagen monomers to densities of 400 mg/mL, where concentrated collagen is first produced by dialyzing 3 mg/mL type I collagen monomers in acidic solution against polyethylene glycol (PEG, 20 kMWCO), then neutralized to obtain collagen fibrils, and then further dialyzed in the PEG solution and then neutralized (at least p. 7367; instant claims 1-2, 4-9).
Regarding instant claim 12, Saeidi et al. teach further dialyzing the collagen fibril solution by at least injecting the collagen fibril solution into a dialysis cassette in PEG solution (at least p. 7367); therefore, Saeidi et al. can be deemed to teach at least applying a load to the collagen fibrils during crowding of the collagen fibrils.
Regarding instant claim 13, Saeidi et al. teach crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19).  The teachings of Saeidi et al. are noted above.  
Regarding instant claim 3, Saeidi et al. disclose crowding of collagen by concentrating type I collagen molecules to densities found in the load-bearing tissues and beyond (100-400 mg/mL (p. 7367).  It is known that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a collagen construct comprising crowded collagen fibrils having a collagen density of greater than 400 mg/mL, including 700 mg/mL, by routine optimization, because Saeidi et al. also disclose concentrating collagen molecules to densities beyond load-bearing tissues.  One of ordinary skill would have a reasonable expectation of success Saeidi et al. disclose a method for forming a collagen construct comprising crowded collagen fibrils having a high concentration and/or density.
Regarding instant claims 8, 10-11, Saeidi et al. disclose a method of crowding collagen comprising concentrating type I collagen monomers to densities of 400 mg/mL, where concentrated collagen is first produced by dialyzing 3 mg/mL type I collagen monomers in acidic solution against polyethylene glycol (PEG, 20 kMWCO) at 4° C, then neutralized to obtain collagen fibrils at 37° C, and then further dialyzed in the PEG solution and then neutralized and incubated at 37° C (at least p. 7367).  As noted above, “where the general conditions of a claim .

Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19) in view of Patel et al. (WO 2016178586; IDS 06.26.19).  The teachings of Saeidi et al. are noted above.  As noted above, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).  Saeidi et al. disclose developing the collagen fibrils to resemble the extracellular matrix (p. 7367).  It is disclosed that hyaluronic acid is present during the development of collagenous rudiments (p. 7367).  Saeidi et al. do not explicitly teach the additional component is elastin or fibronectin.
Patel et al. disclose collagen compositions to repair or augments tissues of the body.  Patel et al. disclose the collagen composition further comprises an extracellular matrix component selected from among glycosaminoglycans, elastin, fibronectin, and laminin (at least paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art and incorporate an 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Marsha Tsay/Patent Examiner, Art Unit 1656